Thomas, J.
We have not deemed it necessary in this case to decide whether the lien of the plaintiff for the price of the timber not carried away by Cleveland from the plaintiff’s land continued after, it was cut and put in the adjoining pasture. It would seem however that while it was upon the land of the plaintiff, without hire and without special license for so remaining, the lien continued. But however this may be, in September 1855 the plaintiff claimed the property as his own and forbade the defendants to take it unless they paid for it. Thereupon, by their agent, the defendants assented to take the timber upon these conditions. That agreement, so far as it concerned the timber remaining, for the price of which alone the verdict was given, is the end of the case.
The instructions therefore, that the plaintiff, as between him *242and Shattuck, the agent of the defendants, could make a valid sale of the property, and that if from the facts the jury should find a sale, the plaintiff might recover the price in this action, were correct. Exceptions overruled.